Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicants’ Attorney, Ms. Heather Kissling, on 6/16/2021. The application has been amended as follows: 
The claim set was replaced with the following: 
1.-6.	(Cancelled)    
 7.	A method for treating or preventing an allergic disease in a subject, comprising a step of administering to the subject bryostatin 1 to induce selective IgA class switching in B cells.  
 8.-12.	(Cancelled)
13.	The method according to claim 7, wherein the allergic disease is selected from the group consisting of atopic dermatitis, allergic rhinitis, allergic conjunctivitis, allergic gastroenteritis, bronchial asthma, childhood asthma, food allergy, drug allergy, and urticaria.  
 14.	A method for enhancing an action of a mucosal vaccine in a subject, the method comprising administering to the subject bryostatin 1 to induce selective IgA class switching in B cells and administering to the subject a mucosal vaccine.  
 15.-23.	(Cancelled) 
24.	The method according to claim 7, which does not comprise a step of administering CD40.

29.	The method according to claim 7, wherein the administration is transnasal administration, oral administration, inhalation administration, ocular instillation administration, or transdermal administration.  
30.	A method for immunomodulation in a subject, comprising a step of administering bryostatin 1 to the subject to induce selective IgA class switching in B cells in the subject.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622